[Cite as State ex rel. Sultaana v. Bova, 2014-Ohio-1737.]




                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                        No. 100875


                              STATE OF OHIO, EX REL.
                                HAKEEM SULTAANA
                                                             RELATOR

                                                       vs.

                                          FRANK BOVA
                                                             RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                          Writ of Mandamus
                                    Motion Nos. 473168 and 473403
                                          Order No. 473890

        RELEASED DATE:                     April 18, 2014
                                                       -i-
RELATOR

Hakeem Sultaana
No. 0171385
P.O. Box 5600
Cleveland, Ohio 44101


ATTORNEYS FOR RESPONDENT

Timothy McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

       {¶1} Hakeem Sultaana (“Sultaana”) has filed an application for a writ of

mandamus. Sultaana seeks an order from this court that requires respondent, Cuyahoga

County Sheriff Frank Bova (“Bova”), to comply with the provisions of a court order

entered in Cuyahoga C.P. Case No. CR-12-568418-A that granted Sultaana one hour

computer access daily for legal research only. Respondent has moved for summary

judgment, which Sultaana has opposed. Sultaana has also moved for summary judgment.

Respondent’s motion for summary judgment is granted, and relator’s motion for summary

judgment is denied for the reasons that follow.

       {¶2} Sultaana’s application is defective in several respects that would warrant its

dismissal. See R.C. 2969.25(A) (“At the time that an inmate commences a civil action or

appeal against a government entity or employee, the inmate shall file with the court an

affidavit that contains a description of each civil action or appeal of a civil action that the

inmate has filed in the previous five years in any state or federal court.”), Loc.App.R. 45

(“All complaints must contain the specific statements of fact upon which the claim of

illegality is based and must be supported by an affidavit from the plaintiff or relator

specifying the details of the claim. Absent such detail and attachment, the complaint is

subject to dismissal.”); Rust v. Lucas Cty. Bd. of Elections, 108 Ohio St.3d 139,

2005-Ohio-5795, 841 N.E.2d 766; Barry v. Galvin, 8th Dist. Cuyahoga No.

 85990, 2005-Ohio-2324, ¶ 2, citing Allen v. Court of Common Pleas of Allen Cty., 173
Ohio St. 226, 181 N.E.2d 270 (1962). Sultaana did not fully comply with the foregoing

requirements.

       {¶3} Sultaana’s affidavit specifying the details of his claim and his purported R.C.

2969.25(A) affidavit describing his civil actions in the past five years, are not notarized.

His description of his civil actions is wholly insufficient because it provides only partial

citations, no case numbers, and fails to identify the court in which the civil action or

appeal was brought in two of the three actions he listed. He also failed to identify the

outcome of the actions or appeals and did not describe the nature of any of the actions or

appeals.

       {¶4} Sultaana’s affidavit of indigency is also not notarized, and he has not filed

the required certified cost statement that sets forth the balance in his inmate account for

each of the preceding six months. R.C. 2969.25(C). His unsworn statement that “it’s hard

to procure” an account statement does not relieve him of his obligation to comply with the

mandated statutory procedural requirements.

       {¶5} R.C. 2731.04 requires an application for writ of mandamus to be verified. In

Chari v. Vore, 91 Ohio St.3d 323, 2001-Ohio-49, 744 N.E.2d 763, the Supreme Court of

Ohio held, “‘Verification’ means a ‘formal declaration made in the presence of an

authorized officer, such as a notary public, by which one swears to the truth of the

statement in the document.’ Garner, Black’s Law Dictionary (7 Ed.1999) 1556 * * *.” Id.

(reversing the court of appeal’s granting of the writ because the procedurally defective

petition should have been summarily dismissed); see also Griffin v. McFaul, 116 Ohio
St.3d 30, 2007-Ohio-5506, 876 N.E.2d 527, ¶ 4 (affirming denial of writ of habeas corpus

for reasons including that the “purported verification was ineffective because it was not

notarized.”) Sultaana’s application is not verified.

       {¶6} Although Sultaana indicates that respondent does not offer notary services,

this does not exempt him from procedural compliance with the law that requires these

affidavits to be notarized. State ex rel. Campbell v. Russo, 8th Dist. Cuyahoga No. 95463,

2010-Ohio-4369, ¶ 11 (holding petitioner is not exempt from the requirement of providing

notarized affidavits on grounds that the county jail does not provide notary services).

       {¶7} Any one of these pleading deficiencies would warrant dismissal. In addition,

Sultaana has not satisfied the requirements necessary for the issuance of a writ.     Sultaana

must establish that: (1) Sultaana has a clear legal right to the requested relief, (2) Bova has

a clear legal duty to perform the requested relief, and (3) there must be no adequate

remedy at law.     Mandamus is an extraordinary remedy that is to be exercised with

caution. “A writ of mandamus will not be granted if the relator has a plain and adequate

remedy in the ordinary course of law.” State ex rel. Weaver v. Ohio Adult Parole Auth.,

116 Ohio St.3d 340, 2007-Ohio-6435, 879 N.E.2d 191 (affirming the dismissal of action

for writ of mandamus because inmate had an adequate remedy in the ordinary course of

law through the filing of a motion for contempt); see also State ex rel. Ridenour v.

Hageman, 10th Dist. Franklin No. 06AP-858, 2007-Ohio-5863, ¶ 5 (holding common

pleas court has jurisdiction to adjudicate a motion to enforce an order issued by that court).

“The use of extraordinary relief to enforce a judgment is not widespread, because of the
availability of other means of enforcement, e.g., motion for contempt.” Dzina v.

Celebrezze, 108 Ohio St.3d 385, 2006-Ohio-1195, 843 N.E.2d 1202, ¶ 14. Sultaana has an

adequate remedy at law and, therefore, mandamus is inappropriate. Further, Sultaana has

not established that respondent has a clear legal duty to provide continued daily access to

the computer because there is a dispute as to whether Sultaana violated the court order

himself by utilizing the computer for reasons beyond legal research. Specifically, it was

averred that “Sultaana accessed the computer to be used for legal research in violation of

the rules and regulations of the CCCC and was consequently prohibited from using the

computer.”

       {¶8} For all of the foregoing reasons, respondent’s motion for summary judgment

is granted, relator’s motion for summary judgment is denied. Relator to pay costs. The

court directs the clerk of court to serve all parties with notice of this judgment and its date

of entry upon the journal as required by Civ.R. 58(B).



       {¶9} Writ denied.



PATRICIA ANN BLACKMON, JUDGE

LARRY A. JONES, SR., P.J., and
EILEEN T. GALLAGHER, J., CONCUR